Case 2:19-cv-07559-CJC-KK Document 92 Filed 03/02/21 Page 1 of 1 Page ID #:697




  1
  2
  3
  4
  5
  6
                             UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    RAUL CERVANTES VALENZUELA,                   Case No. CV 19-7559-CJC (KK)
 11                               Plaintiff,
 12                        v.                       ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
 13    V. TORRES, ET AL.,                           UNITED STATES MAGISTRATE
                                                    JUDGE
 14                               Defendant(s).
 15
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
 18   Complaint, the relevant records on file, and the Report and Recommendation of the
 19   United States Magistrate Judge. The Court has engaged in de novo review of those
 20   portions of the Report to which Plaintiff has objected. The Court accepts the
 21   findings and recommendation of the Magistrate Judge.
 22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
 23   action without prejudice.
 24
 25
 26   Dated: March 2, 2021
 27
                                               HONORABLE CORMAC J. CARNEY
 28
                                                  United States District Judge
